 1 Bruce A. Neilson #096952
   7108 N. Fresno St. #410
 2 Fresno, California 93720
   Telephone (559) 432-9831
 3 Facsimile (559) 432-1837

 4 Attorney for Orlonzo Hedrington and Peter L. Fear,
   Trustee of the Chapter 7 Bankruptcy Estate of
 5 Orlonzo Hedrington

 6

 7 PHILLIP A. TALBERT
   Assistant United States Attorney
 8 JOSEPH B. FRUEH
   Assistant United States Attorney
 9 501 I Street, Suite 10-100
   Sacramento, CA 95814
10 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
11 Facsimile: (916) 554-2900

12 Attorneys for Defendant
   UNITED STATES OF AMERICA
13

14

15                             IN THE UNITED STATES DISTRICT COURT

16                               EASTERN DISTRICT OF CALIFORNIA

17

18   ORLONZO HEDRINGTON,                                Case No. 2:18-cv-02333-KJM-DB

19                               Plaintiff,             STIPULATION AND ORDER FOR
                                                        SUBSTITUTING BANKRUPTCY TRUSTEE
20                        v.                            IN PLACE OF ORLONZO HEDRINGTON AS
                                                        PLAINTIFF
21   UNITED STATES OF AMERICA; DOES 1
     through 50, inclusive,
22
                                 Defendants.
23

24

25

26

27

28
 1                                       STIPULATION AND ORDER

 2          IT IS HEREBY STIPULATED, by and among the parties and subject to Court approval, that

 3 “Peter L. Fear, in his capacity as the Trustee of the Chapter 7 Bankruptcy Estate of Orlonzo

 4 Hedrington,” shall be substituted in place of Orlonzo Hedrington as the sole plaintiff in this action

 5 pursuant to Rule 17(a)(3) of the Federal Rules of Civil Procedure.

 6          Pursuant to the Court’s Minute Order (ECF 40), the parties shall file a Joint Status Report

 7 including their proposals for how this case should proceed on or before August 5, 2021, for the Status

 8 Conference scheduled for August 19, 2021, at 2:30 p.m.

 9

10 Dated: June 8, 2021                                   /s/ Bruce A. Neilson            (authorized 6/8/2021)
                                                         BRUCE A. NEILSON
11
                                                         Attorney for Orlonzo Hedrington and Peter L. Fear,
12                                                       Trustee of the Chapter 7 Bankruptcy Estate of
                                                         Orlonzo Hedrington
13

14

15 Dated: June 8, 2021                                   PHILLIP A. TALBERT
                                                         Acting United States Attorney
16
                                                  By:    /s/ Joseph B. Frueh
17                                                       JOSEPH B. FRUEH
                                                         Assistant United States Attorney
18
                                                         Attorneys for Defendant
19                                                       UNITED STATES OF AMERICA
20

21

22          IT IS SO ORDERED.

23 DATED: June 30, 2021.

24

25

26

27

28

      STIPULATION AND ORDER FOR SUBSTITUTING             1
      BANKRUPTCY TRUSTEE AS PLAINTIFF
